 LABORERS LOCAL I (DEL CONSTRUCTION)Laborers InternationalUnion of North America,LocalNo. 1, AFL-CIOandDEL ConstructionCompany.'Case 13-CD-38431 August 1987DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSThe charge in this 10(k) proceeding was filed 10April 1987 by the Employer, DEL ConstructionCompany. The charge alleges that Laborers Inter-nationalUnion of North America, Local No. 1,AFL-CIO (Laborers Local 1) violated Section8(b)(4)(D) of the National Labor Relations Act bythreatening to engage in proscribed activity if theEmployer assigned the operation of the brick fork-lift truck to members of International Union of Op-eratingEngineers,Local 150, AFL-CIO (Local150).The hearing was held 30 April 1987 beforeHearing Officer Radine Legum. Thereafter, theEmployer, Laborers Local 1, and Local 150 eachfiled a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Employer, DEL Construction Company, isan Illinois corporation with a principal place ofbusiness inDowners Grove, Illinois, and is en-gaged in the business of masonry construction atvarious construction sites in Illinois. In the last cal-endar year, the Employer purchased and receivedat its Illinois construction sites products, goods,and materials valued in excess of $50,000 from Illi-nois enterprises that received such products, goods,and materials directly from points located outsidethe State of Illinois.During the same period oftime the Employer received gross revenues inexcess of $250,000. The parties stipulated, and wefind, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that Laborers and Operating Engineers arelabor organizations within the meaning of Section2(5) of the Act.'The name of the Company appears as amended at the hearing Inter-nationalUnion of Operating Engineers,Local 150, AFL-CIO was theparty in interest in this proceedingII.THE DISPUTE593A. Background and Facts of DisputeThe Employer is signatory to collective-bargain-ing agreementswith Operating Engineers Local150 and Laborers Local 1.2 The former agreementwas signed by the parties in April 1984 and coversbrick forkliftwork.The latter agreement wassigned by the parties on 16 April 1987 and similarlyprovides that brick forklift work will beassignedto members of the Laborers.About 10 March 1987 Giovannetti, the presidentof the Employer, received a letter from the Labor-ers'DistrictCouncil president, Ernest Kumerow.The letter, which was sent to "All Signatory Em-ployers," stated, in pertinent part, that any reas-signment of the operation of brick forklift trucks"to any other Union is a breach of the Laborers'Contract and will resultin animmediate strike andpicketing by the Laborers to preserve the work ju-risdiction."3Giovannetti testified that he did notrespond to the letter because a "Laborer," Garrett,was operating the Lull brick forklift truck at thetime he received the letter.On 3 April 1987 the Employer, as masonry sub-contractor at the Lane Plaza Shopping Center con-struction site in Chicago,' Illinois, began its job atthe site ;of constructing exterior masonry bearingwalls and 2 days of interior work. At the time ofthe hearing, the Employer employed eight individ-uals at the Lane Plaza' site. Operation of the Lullbrick forklift truck, the work allegedly in dispute,involves transporting scaffolding,mortar, brick,and othermaterialsfrom the staging area to thewall structure under construction and lifting mate-rials onto the scaffolding. At the time of the hear-ing, a"laborer,"Garrett,was operating the brickforklift truck.Local 150's businessagent,Paddock, testifiedthat on 3 April 1987 he went to the Lane PlazaShopping Center constructionsiteand asked Gar-rett,who was then operating the brick forklifttruck, if he knew that, the machine he was operat-ing should have been assigned to a member ofLocal 150. Garrett stated that he knew that thework belonged to the employees represented by2Peter Giovannetti is president and majority stockholder of the Em-ployerGiovannetti testified that he owned G L Construction Co , amasonry contractor, equally with George and Gus Lolos until late 1980or early 1981Giovannetti and the Lolos, thereafter, had a "parting ofthe ways" and Giovannetti operated G L for a short time by himself GL was dissolved and DEL was incorporated immediately thereafter.Giovannetti testified that he was under the impression that DEL had hadan agreement with the Laborers and had made fringe benefit payments tothe Laborers on behalf of employees since 1981aThe parties stipulated that Kumerow acted as an agent on behalf ofLaborers Local 1 when he wrote the March letter285 NLRB No. 75 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOperating Engineers and that he felt he should bean "Operator."4 Paddock also spoke with twoother individuals, Jackson and Amwar, who wereassisting in the operation of the forklift truck.Amwar informed Paddock that he had always be-lieved that anyone assisting in machinery operationshould be represented by Local 150.During a 3 April 1987 telephone conversationwithGiovannetti, Paddock stated that the brickforklift truck work should have been assigned to amember of the Operating Engineers, but Paddockdid not threaten a strike, picketing, or any jobaction during this conversation or any subsequentconversationswithGiovannetti.Giovannetti toldPaddock about the letter he had received from theLaborers and stated that Paddock should speakwith the Laborers' attorney.5On 6 April 1987 Paddock returned to the LanePlaza site to take photographs and talk with em-ployees, but he did not mention union representa-tion at the time. During subsequent trips to the job-site,Paddock asked whether Garrett, Amwar, andJacksonwould execute authorization cards forLocal 150, and all three employees signed authori-zation cards.On 6 April 1987 Giovannetti informed the La-borers' business agent, Dilacova, that Paddock wasattempting to recruit employees who were mem-bers of the Laborers. Dilacova stated that if Gio-vannetti reassigned the work to Local 150, the La-borers would picket.On 21 April 1987 the Operating Engineers filed apetition, supported by three authorization cards, fora representation election. According to Paddock'stestimony, Local 150 does not object to the oper-ation of the brick forklift truck by the Employer'scurrent employees, but claims that these employeesshould be represented by Local 150. Giovannettitestified that he wanted the same employees tocontinue to perform the work allegedly in dispute,but that he preferred that the operator of the brickforklift truck be represented by the Laborers.B. The Work in DisputeThe disputed work involves the operation of thebrick forklift truck at the Lane Plaza ShoppingCenter construction site in Chicago, Illinois.4 Prior to working for the Employer, Garrett worked asan operatingengineer on a hiring hall referral permit issued by Local 1505About 3 April 1987 Giovannetti contacted the Laborers' attorneywho advised Giovanneth to make a writtenassignmentof the work tothe members of the Laborers On 5 April 1987 Giovanneth wrote a letterassigning the brick forklift truck operation at Lane Plaza to themembersof the Laborers because he preferred to have the laborers continue toperform such workC. The Contentions of the PartiesLaborers Local I claims that its contract withthe Employer does not provide for any method ofvoluntary resolution of jurisdictional disputes andthat it has threatened to strike and -picket if theEmployer reassigns the brick forklift work toanyone other than a member of the Laborers. La-borers Local 1 further claims that the Board shouldaward the work that is in dispute to the Laborersbecause of the factors of, e.g., employer preferenceand past practice, economy and efficiency of oper-ations, area and industry practice, and relative skillsand safety. Laborers Local 1 additionally arguesthat Board precedent supports this result and thatin view of the "continuing and recurring" nature ofthe dispute the award should be applicable to allprojects of the Employer within the jurisdiction ofthe Laborers' District Council of Chicago and Vi-cinity.Operating Engineers Local 150 contends that thenotice of hearing should be quashed.6 In support ofitsmotion to quash, Local 150 argues that thepresent controversy is not a jurisdictional disputewithin the meaning of Section 10(k) of the Act.The dispute is not between two groups of employ-ees over which is entitled to perform certain work,but rather between two unions seeking to representthe same current employees of the Employer.Thus, according to Local 150 the present contro-versy involves a question concerning representationrather than a 10(k) jurisdictional dispute.Operating Engineers further claims that the pur-ported threat to strike and picket by the Laborerswas a sham to invoke the Board's authority to de-termine the dispute, and is inadequate to providereasonable cause to believe that Section 8(b)(4)(D)has been violated. If, however, the Board shouldfind that a bona fide jurisdictional dispute exists,Operating Engineers, contends that the work shouldbe awarded to those employees seeking representa-tion by Local 150.The Employer "does not want" members of theOperating Engineers to operate the brick forklifttruck because, inter alia, they would perform nowork 25 to 50 percent of the time because thebrick forklift truck is the Employer's only onsitemachine and Local 150's collective-bargainingagreement "prohibits" its members from doing any-thing but operating machines. The Employer re-quests that the work be awarded to the Laborerson all the jobs the Employer performs in the coun-ties of DuPage and Cook, Illinois, because the Em-6At the 30 April 1987 hearing, Local 150 movedto quash the noticeof hearingThe hearing officer referredthe motion to quash the notice ofhearing to the Board for ruling LABORERS LOCAL I (DEL CONSTRUCTION)player believes that this "inter-union dispute willescalate into a more dangerous situation"unless theBoard resolves the matter generally.D. Applicabilityof theStatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D)has beenviolated.On the record before us, we are not satis-fied that there is reasonable cause to believe thatany such violation has occurred.Although Laborers Local I and the Employerhave framed the issues in terms of a work assign-ment dispute,it is evident that the dispute is notover the assignment of work to one group of em-ployees rather than another within the meaning ofSection 8(b)(4)(D). Rather,as argued by Local 150,the dispute involves the question of which Unionwill represent the employees who are currently op-erating the brick forklift truck.None of the partieshas raised any objection to the operation of thebrick forklift truck by theEmployer's current em-ployees.On the contrary,the Employer would liketo retain its current employees,but prefers thatthey be represented by the Laborers.The Laborersand Operating Engineers dispute only which Unionshould represent the employees currently operatingthe brick forklift truck at the Lane Plaza construc-tion site.595It is well established that a dispute within themeaning of Section 8(b)(4)(D) requires a choice be-tween two competing groups.' In this regard, theBoard has stated:8There must, in short, be either an attempt totake a workassignmentaway from anothergroup, or to obtain the assignment rather thanhave it given to the other group.A demand for recognition as bargaining repre-sentative for employees doing a particular job,or in a particular department, does not to theslightest degree connote a demand for the as-signment of work to particular employeesrather than to others.Thus, in light of the foregoing, we conclude thatthe dispute here does not concern the assignmentof work to one group of employees rather than an-otherwithin the meaning of Section 8(b)(4)(D).Accordingly, as this matter is not a dispute withinthemeaning of Section 10(k), we shall quash thenotice of hearing.ORDERIt is ordered that the notice of hearing issued inthis case is quashed.'Food & Commercial Workers Local 1222 (FedMart Stores),262 NLRB817 (1982),Teamsters Local 222 (Jelco, Inc.),206 NLRB 809 (1973)8FedMart Stores,supra, citingCommunicationsWorkers (MountainStates Telephone),118 NLRB 1104, 1107-1108 (1957)